Citation Nr: 0820123	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active duty service from April 1971 to August 
1975 and from July 1978 to May 1980.  He also had additional 
periods of Reserve and National Guard service prior to April 
1971 and after both periods of active duty service until he 
was placed in the Retired Reserves effective February 1, 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 decision of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran had active duty service from April 1971 to 
August 1975 and from July 1978 to May 1980.  

2.  Educational benefits under 38 U.S.C. Chapter 34 expired 
on December 31, 1989.

3.  The veteran is not eligible for conversion of his Chapter 
34 Active Duty educational benefits to Chapter 30 benefits.


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. § 21.7042 (2007).

2.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. § 21.7042 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  However, when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

The veteran has expressed disagreement with the denial of 
educational assistance benefits that he believes he is 
entitled to as a result of his active duty service.  He 
argues that he was entitled to educational assistance 
benefits for this service under 38 U.S.C. § Chapter 34 and 
such benefits should be allowed to continue under 38 U.S.C. 
§ Chapter 30.  Specifically, he argues that he has been 
assured by VA personnel that his "periods of active duty 
over 90 days that fell within the 10 year suspense for 
expiration of Vietnam era GI benefits have resulted in a 
reset of [his] delimiting date and that [he] should be 
entitled to [his] benefits, less any amount used."  The 
record shows that, on completion of his second period of 
active duty service in May 1980, the veteran became a 
commissioned officer and had subsequent periods of Reserve 
and National Guard service which totaled almost 20 years by 
the time he was placed in the Retired Reserves effective 
February 1, 2006.  

Vietnam era veterans, such as the appellant, were eligible 
for educational assistance under Chapter 34 of the United 
States Code.  Eligibility for educational assistance under 
Chapter 34 was established for veterans who:

(A) served on active duty for a period of more than 
180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and was 
discharged or released therefrom under conditions 
other than dishonorable; (B) contracted with the 
Armed Forces and was enlisted in or assigned to a 
reserve component prior to January 1, 1977, and as 
a result of such enlistment or assignment served on 
active duty for a period of more than 180 days, any 
part of which commenced within 12 months after 
January 1, 1977, and was discharged or released 
from such active duty under conditions other than 
dishonorable; or (C) was discharged or released 
from active duty, any part of which was performed 
after January 31, 1955, and before January 1, 1977, 
or following entrance into active service from an 
enlistment provided for under subparagraph (B), 
because of a service-connected disability.

38 U.S.C.A. § 3452(a)(1).

Section 3462 further stipulates that no educational 
assistance shall be afforded an eligible veteran beyond the 
date 10 years after the veteran's last discharge or release 
from active duty after January 31, 1955 (delimiting date).  
Here, the veteran had active duty service from April 13, 1971 
to August 12, 1975 and from July 6, 1978 to May 1, 1980; 
thus, he was initially eligible for Chapter 34 benefits and 
ten years from his last discharge or release from active duty 
after January 31, 1955, is May 2, 1990.  The only exception 
to the 10 year delimiting period is for a veteran who was 
prevented from initiating or completing his/her education 
program because of a physical or mental disability.  Id.  The 
record does not show that the veteran met the criteria for an 
extension or that he applied for one.  In any event, by 
Congressional action, the entire Chapter 34 program expired 
on December 31, 1989.  38 U.S.C.A. § 3462(e).  Thus, as a 
matter of law, the veteran is not entitled to educational 
benefits under Chapter 34, and the law does not provide for 
any exceptions or waivers.  Id.

The veteran argues that he should be permitted to convert his 
unused Chapter 34 benefits to Chapter 30 benefits.  If, on 
December 31, 1989, a veteran had remaining Chapter 34 
educational assistance benefits, and met certain additional 
criteria, he/she may have been eligible to "convert" those 
benefits in order to receive educational assistance under 
Chapter 30 of the United States Code.  38 U.S.C.A. 
§ 3011(a)(1)(B).  Specifically, a veteran is entitled to 
convert remaining benefits under Chapter 34 to eligibility 
under Chapter 30 if the veteran:  

(B) as of December 31, 1989, is eligible for 
educational assistance benefits under chapter 34 of 
this title and was on active duty at any time 
during the period beginning on October 19, 1984, 
and ending on July 1, 1985, continued on active 
duty without a break in service and-- (i) after 
June 30, 1985, serves at least three years of 
continuous active duty in the Armed Forces; or (ii) 
after June 30, 1985, is discharged or released from 
active duty (I) for a service-connected disability, 
for a medical condition which preexisted such 
service on active duty and which the Secretary 
determines is not service connected, for hardship, 
or for a physical or mental condition that was not 
characterized as a disability, as described in 
subparagraph (A)(ii)(I) of this paragraph; (II) for 
the convenience of the Government, if the 
individual completed not less than 30 months of 
continuous active duty after that date; or (III) 
involuntarily for the convenience of the Government 
as a result of a reduction in force, as determined 
by the Secretary of the military department 
concerned in accordance with regulations prescribed 
by the Secretary of Defense or by the Secretary of 
Homeland Security with respect to the Coast Guard 
when it is not operating as a service in the Navy; 
or (C) as of December 31, 1989, was eligible for 
educational assistance benefits under chapter 34 of 
this title and-- (i) was not on active duty on 
October 19, 1984; (ii) reenlists or reenters on a 
period of active duty after October 19, 1984; and 
(iii) on or after July 1, 1985, either-- (I) serves 
at least three years of continuous active duty in 
the Armed Forces; or (II) is discharged or released 
from active duty (aa) for a service-connected 
disability, for a medical condition which 
preexisted such service on active duty and which 
the Secretary determines is not service connected, 
for hardship, or for a physical or mental condition 
that was not characterized as a disability, as 
described in subparagraph (A)(ii)(I) of this 
paragraph, (bb) for the convenience of the 
Government, if the individual completed not less 
than 30 months of continuous active duty after that 
date, or (cc) involuntarily for the convenience of 
the Government as a result of a reduction in force, 
as determined by the Secretary of the military 
department concerned in accordance with regulations 
prescribed by the Secretary of Defense or by the 
Secretary of Homeland Security with respect to the 
Coast Guard when it is not operating as a service 
in the Navy.

38 U.S.C.A. § 3011(a)(1)(B).

Applying the law to the facts in this case, the Board finds 
that the veteran does not qualify for conversion of Chapter 
34 benefits to Chapter 30 benefits because, although he had a 
second period of active duty service from July 6, 1978 to May 
1, 1980, he did not have active duty service at any time 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985, and thus fails to meet the threshold active 
duty requirement.  Specifically, he did not meet the 
continuous active duty requirements beginning October 19, 
1984.  

The Board acknowledges the veteran's contention that he has 
been assured by numerous VA personnel that his service 
qualifies him for educational benefits under Chapter 30; 
however, the Court has held that the remedy for breach of any 
obligation to provide accurate information about eligibility 
before or after discharge cannot involve payment of benefits 
where the statutory eligibility requirements for those 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that because the payment of government benefits must 
be authorized by statute, the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits). 

As to the veteran's argument that his nearly 20 years of 
active service in the Reserves after his August 1975 
discharge from active duty service should have expanded or 
"reset" the benefit period, the Board finds that it does 
not, even for the days and weeks during which the veteran 
served on active duty.  Significantly, 38 C.F.R. 
§ 21.7020(b)(1)(ii)(C) states that the term active duty does 
not include any period during which an individual served 
under the provisions of 10 U.S.C.A. § 511(d) pursuant to an 
enlistment in the Army National Guard or the Air National 
Guard, or as a Reserve for service in the Army Reserve, Naval 
Reserve, Air Force Reserve, Marine Corps Reserve or Coast 
Guard Reserve.  See also 38 U.S.C.A. § 3002(6).  Accordingly, 
even if the veteran's post May 1, 1980 service was 
continuous, this nearly 20 years of Reserve service may not 
be considered as active duty for purposes of determining his 
delimiting date.  

In sum, the veteran is not entitled to educational benefits 
under either Chapter 34 or Chapter 30.


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of the Montgomery GI Bill, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


